







AMENDMENT TO
CINCINNATI BELL MANAGEMENT PENSION PLAN


The Cincinnati Bell Management Pension Plan, as amended and restated effective
as of January 1, 2016, (the “Plan”) is hereby amended by adding an Appendix 1 to
the Plan effective as of September 16, 2016 in order to (a) capture certain
historical provisions of the Plan that apply to deferred vested Participants who
last ceased active participation in the Plan prior to December 31, 1993 and,
therefore, have no Cash Balance Account under the Plan and (b) provide for a
temporary distribution window for such Participants.


The following Appendix 1 is added to the end of the Plan:
APPENDIX 1
This Appendix 1 applies to deferred vested Plan Participants who last ceased
active participation in the Plan prior to December 31, 1993 and, therefore, have
no Cash Balance Account under the Plan (referred to herein as “Pre-Cash Balance
Participants”).
1.1
Deferred Vested Pension. A Pre-Cash Balance Participant shall be entitled to a
deferred vested pension commencing as of the first day of the first month
following attainment of Normal Retirement Age (age 65). The Single Life Annuity
monthly amount of such benefit shall be determined under the terms of the Plan
in effect when the Pre-Cash Balance Participant ceased to be an employee.

1.2
Early Commencement. A Pre-Cash Balance Participant who has not attained Normal
Retirement Age and whose Term of Employment was twenty or more years may elect
to have his deferred vested pension paid as of the first day of any month
following attainment of age 55 (or, if the Term of Employment was twenty-five
years or more, attainment of age 50). In the event of such election, the Single
Life Annuity monthly amount otherwise payable under Section 1.1 above shall be
reduced by multiplying such amount by the early commencement reduction factor
identified in Table 2 to the Plan as applicable to a payment age that is the
Pre-Cash Balance Participant’s attained age (in whole years and months) as of
such commencement date.

1.3
Normal Form of Payment. If a Pre-Cash Balance Participant is not married as of
the date a pension benefit under the Plan commences to be paid to him, such
pension benefit shall be in the form of a Single Life Annuity with the monthly
amount of the benefit determined in accordance with Section 1.1 or 1.2 above, as
applicable. If a Pre-Cash Balance Participant is married as of the date a
pension benefit under the Plan commences to be paid to him, such pension benefit
shall be paid in the form of a Qualified Joint and Survivor Annuity with the
survivor annuity options and monthly amount of the benefit determined in
accordance with Subsection 7.2.2 of the Plan.



1

--------------------------------------------------------------------------------









1.4
Optional Form of Payment for Married Participant. Subject to the election and
spousal consent provisions of Section 7.4 of the Plan, a Pre-Cash Balance
Participant who is married as of the date a pension benefit under the Plan
commences to be paid to him, may elect a Single Life Annuity (with the monthly
amount of the benefit determined in accordance with Section 1.1 or 1.2 above, as
applicable) in lieu of a Qualified Joint and Survivor Annuity.

1.5
Benefit Election and Direct Rollover Distribution Provisions. The provisions of
(a) Subsections 7.1.2 and 7.1.3 of the Plan, (b) Section 7.4 of the Plan and (c)
to the extent applicable, Sections 7.5 and 11.8 of the Plan shall apply to a
Pre-Cash Balance Participant’s benefit election and payment.

1.6
Preretirement Survivor Annuity. If a married Pre-Cash Balance Participant who
had an Hour of Service on or after August 23, 1984 dies prior to his benefit
commencement date, his surviving spouse shall receive the survivor annuity that
would have been payable to the surviving spouse if the Pre-Cash Balance
Participant had survived to the earliest date on which the Pre-Cash Balance
Participant’s deferred vested pension could have commenced under Sections 1.1 or
1.2 above and if the Pre-Cash Balance Participant had elected a 50% Qualified
Joint and Survivor Annuity commencing as of such date. Alternatively, the
surviving spouse can elect to receive a survivor annuity that commences as of a
later date that is on or prior to the first day of the first month following the
date on which the Pre-Cash Balance Participant would have reached his Normal
Retirement Age, with the amount of the benefit equal to the survivor annuity
that would have been payable to the surviving spouse if the Pre-Cash Balance
Participant’s deferred vested pension commenced as of such later date and the
Pre-Cash Balance Participant had elected a 50% Qualified Joint and Survivor
Annuity commencing as of such later date. No other death benefit shall be made
with respect to the deferred vested pension of a Pre-Cash Balance Participant
who dies prior to his benefit commencement date.

1.7
Temporary Distribution Window. Notwithstanding the foregoing, a surviving spouse
of a Pre-Cash Balance Participant (for purposes of this Appendix 1, a “Surviving
Spouse”) or a Pre-Cash Balance Participant who has not commenced payment of his
benefit under the Plan as of September 1, 2016 and who meets the eligibility
criteria set forth in Subsection 1.7.1 below and the election criteria set forth
in Subsection 1.7.2 below, may make a one-time election to receive a “Temporary
Distribution Window Benefit,” as defined in Subsection 1.7.3 below, in lieu of
the pension or survivor benefit that is otherwise payable under the Plan.

1.7.1
The provisions of this Section 1.7 shall apply to Pre-Cash Balance Participants
and Surviving Spouses who meet the following eligibility requirements:

(a)
the Pre-Cash Balance Participant will reach (or would have reached if he had
survived) his Normal Retirement Age on or after December 1, 2016;





2

--------------------------------------------------------------------------------





(b)
there is no qualified domestic relations order applicable to the Pre-Cash
Balance Participant’s benefit; and

(c)
the Plan has a valid address on file for the Pre-Cash Balance Participant or
Surviving Spouse as of September 16, 2016 (or the Surviving Spouse or Pre-Cash
Balance Participant otherwise actually makes a written election in the manner
and as of the deadline specified in Subsection 1.7.2 below).

No alternate payee under a qualified domestic relations order is eligible for a
Temporary Distribution Window Benefit.
1.7.2
Elections shall be voluntary and made from September 16, 2016 through October
31, 2016 in writing on forms specified by the Committee that are fully and
properly completed and postmarked (or hand delivered to a designated Plan
representative) no later than October 31, 2016, and subject to the spousal
consent requirements of Section 7.4 of the Plan.

1.7.3
A “Temporary Distribution Window Benefit” means:

(a)
With respect to a Pre-Cash Balance Participant, one of the following forms of
payment:

(i)
a single sum payment payable in December 2016 equal to the actuarial equivalent
(calculated using the applicable interest rate and applicable mortality
assumption provided under Subsection 11.5.4 of the Plan) of the Single Life
Annuity payable under Section 1.1 above to the Pre-Cash Balance Participant
commencing as of the first day of the first month following attainment of Normal
Retirement Age; or

(ii)
a monthly annuity commencing as of December 1, 2016 that is equal to the monthly
annuity that is payable to the Pre-Cash Balance Participant under Section 1.3 or
1.4 or above as of December 1, 2016, or in the case of a Pre-Cash Balance
Participant who is not eligible for early commencement under Section 1.2 above
as of December 1, 2016, would be payable to the Pre-Cash Balance Participant
under 1.3 or 1.4 above as of December 1, 2016 if such Pre-Cash Balance
Participant were eligible for early commencement under Section 1.2 above as of
December 31, 2016.

(b)
With respect to a Surviving Spouse, one of the following forms of payment:

(i)
a single sum payment payable in December 2016 equal to the actuarial equivalent
(calculated using the applicable interest rate and applicable mortality
assumption provided under Subsection 11.5.4 of the Plan) of the survivor annuity
under Section 1.6 above payable to the Surviving Spouse commencing as of the
first day of the first month following the date on which the Pre-Cash Balance
Participant would have reached his Normal Retirement Age; or





3

--------------------------------------------------------------------------------





(ii)
a survivor annuity commencing as of December 31, 2016 that is equal to the
monthly annuity that is payable to the Surviving Spouse under Section 1.6 above
or, in the case of the Surviving Spouse of a Pre-Cash Balance Participant who,
had he survived, would not have been eligible for early commencement under
Section 1.2 above as of December 1, 2016, the survivor annuity that would have
been payable to the Surviving Spouse under Section 1.6 above if the Pre-Cash
Balance Participant were eligible for early commencement under Section 1.2 above
as of December 31, 2016.

IN ORDER TO EFFECT THE FOREGOING PLAN CHANGE, the Plan’s sponsor, Cincinnati
Bell Inc., has caused its name to be subscribed to this Plan amendment.
CINCINNATI BELL INC.
By
/s/ Christopher J. Wilson
Title
VP & General Counsel
Date
December 22, 2016





4